Citation Nr: 1129534	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981 and from October 1985 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for a TDIU.

As an initial matter, the Board notes that following the issuance of the February 2010 statement of the case, additional evidence was submitted which is relevant to the Veteran's claim on appeal.  No waiver of initial RO review accompanied the submission of this new evidence.  Therefore, on remand, the RO/AMC must consider this evidence in the first instance with respect to the claim on appeal.  See 38 C.F.R. § 20.1304 (2010).

The Veteran is currently service-connected for asthma at a rating of 60 percent disabling.  He is not service-connected for any other disabilities.

The evidence of record reflects that the Veteran was formerly self-employed as a laborer in a tow truck business that he owned.  In conjunction with his July 2008 claim for a TDIU, he reported that he last worked full-time in May 2007 and alleged that his service-connected asthma prevented him from securing or following any substantially gainful occupation.

The Veteran's most recent VA respiratory examination took place in September 2008, more than two and a half years ago.  On that occasion, the Veteran reported that he had a towing business and got short of breath with working at that business and also with cold weather.  It was noted that he was only working as much as he could in the towing business currently.  The examiner summarized that the Veteran was working as self-employed at his automobile tow business but not on a full time basis currently.  The Veteran further reported that he might get a call for a tow job, but if his respirations felt tight at that time, then he would not go out on the call but let another company take that tow job.  The examiner did not render any opinion with regard to the extent to which the Veteran's service-connected asthma would affect his ability to obtain or retain gainful employment (without regard to his age).

In a February 2009 statement, the Veteran's private treatment provider (J.M. Brooks, DO) stated that the Veteran had been permanently disabled since 1990, and that due to the progression of his lung disease, he is now completely unemployable.

Thereafter, at a June 2010 VA diabetes mellitus examination, it was noted that the Veteran was a past tow truck owner/operator but had given that up and had not worked since December 2009 because of asthma with dyspnea on exertion.  The Board notes that if the Veteran last worked in December 2009, then that would be 10 months after Dr. Brooks rendered his February 2009 statement.  The Veteran should be asked to complete an updated VA Form 21-2680 and to submit evidence showing his income since July 2008, such as annual tax returns.

At his March 2011 hearing, the Veteran testified that he has been looking for jobs (including factory work, pumping gas, and fast food work) but has been unsuccessful, stating that employers do not want to put up with him because of all the time off he needs from work as well as the health responsibility.  He reported that his highest level of education is a GED.  The Veteran also testified that he can no longer run tow trucks at present because his doctor had told him to stop, as extreme hot and cold temperatures bothered him when he had worked outside.  The Veteran reported that he lost his tow truck business in bankruptcy last year.

In light of the above, the Veteran should now be afforded a new VA respiratory examination by a physician to determine the extent to which the Veteran's service-connected asthma would currently affect his ability to obtain or retain gainful employment (without regard to his age).  When rendering such opinion, the physician should only consider the effects of the Veteran's service-connected disability and not the effects of any nonservice-connected disabilities.

Relevant ongoing medical records should also be obtained, to include any VA treatment records as well as any available private treatment records from Dr. Brooks.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his service-connected asthma since May 2007 (to include all available treatment records from Dr. Brooks in Clarion, Pennsylvania).  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain all relevant ongoing VA treatment records dating since April 2010 from the Pittsburgh Veterans Health Care System and dating since June 2010 from the VA Health Care Center in Butler, Pennsylvania.

2.  Ask the Veteran to complete an updated VA Form 21-2680, Veterans Application for Increased Compensation Based on Unemployability, and to submit evidence showing his income since July 2008, such as annual tax returns.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA respiratory examination by a physician in order to determine his current functional and occupational capacity.  The claims file must be provided to and be reviewed by the physician in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the physician should render a medical opinion as to whether the Veteran's service-connected disability (asthma) prevents the Veteran from obtaining or retaining gainful employment (without regard to his age).  When rendering such opinion, the physician should only consider the effects of the Veteran's service-connected disability and not the effects of any other nonservice-connected disabilities.  A complete rationale for all opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed, to include the additional evidence submitted since the issuance of the February 2010 statement of the case.  Thereafter, readjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

